Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 01/20/2022 is entered.
Claims 3-7, 9-11, and 13-14 are pending.
Claims 3-4, 9-10 and 13-14 are withdrawn.
Claims 5-7, and 11 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert Smyth on February 3, 2022.

The application has been amended as follows: 
Cancel withdrawn claims 3-4, 9-10, and 13-14.

Amend claim 5, line 10:     a module set 1 consists of the 
Amend claim 5, line 14:     a module set 2 consists of the 2nd, 6th, 10th, 14th and when the DNA-binding domain comprises 18 or more DNA-binding modules, 18th DNA-binding modules
 claim 5, line 17:     a module set 3 consists of the 
Amend claim 5, line 21:     a module set 4 consists of the 

Amend claim 6, line 10:    a module set 1 consists of the 
Amend claim 6, line 14:    a module set 2 consists of the 
Amend claim 6, line 18:    a module set 3 consists of the 
Amend claim 6, line 22:    a module set 4 consists of the 

Amend claim 7, line 9:    a module set 1 consists of the 
Amend claim 7, line 13:  a module set 2 consists of the 
Amend claim 7, line 17:  a module set 3 consists of the 
Amend claim 7, line 21:  a module set 4 consists of the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the claims as presently written. Close art is Yagi et al (PLOS One March 2013, Vol 8, No. 3, pages 1-8), and Sanjana et al (Nat Protocol 2012 Jan 5; Vol 7, No. 1, pages 171-192).  However the present claims are distinguished over these references in the limitation that: in the polypeptide, a linker domain between the DNA-binding domain and the functional domain consists of an amino acid sequence having at least 85% sequence identity with the amino acid sequence from position 754 to position 801 of SEQ ID NO: 34, the DNA-binding domain comprises 16 to 20 DNA-binding modules positioned consecutively from the N-terminus of the DNA-binding 
a module set 1 consists of the 1st, 5th, 9th, 13th and when the DNA-binding domain comprises 17 or more DNA-binding modules, 17th DNA-binding modules from the N-terminus of the DNA-binding domain, and each module of the module set 1 comprises amino acid combination 1 for an amino acid residue at position 4 and an amino acid residue at position 32;
a module set 2 consists of the 2nd, 6th, 10th, 14th and when the DNA-binding domain comprises 18 or more DNA-binding modules, 18th DNA-binding modules from the N-terminus of the DNA-binding domain, and each module of the module set 2 comprises amino acid combination 2 for an amino acid residue at position 4 and an amino acid residue at position 32;
A module set 3 consists of the 3rd, 7th, 11th, 15th and when the DNA-binding domain comprises 19 or more DNA-binding modules, 19th DNA-binding modules from the N-terminus of the DNA-binding domain, and each module of the module set 3 comprises amino acid combination 3 for an amino acid residue at position 4 and an amino acid residue at position 32;
A module set 4 consists of the 4th, 8th, 12th, 16th and when the DNA-binding domain comprises 20 or more DNA-binding modules, 20th DNA-binding modules from the N-terminus of the DNA-binding domain, and each module of the module set 4 comprises amino acid combination 4 for an amino acid residue at position 4 and an amino acid residue at position 32; and 

Also, an NSDP over the parent patents 10,006,011 and 10,030,235 is not proper because these patents recite claims to polypeptides and vectors whereas the instant claims are drawn to an isolated cell and methods of making a cell.  This application is a DIV of the ‘630 patent which distinguishes polypeptides and vectors from methods and cells in a restriction requirement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5, 6, 7, and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658